          Case 2:19-cr-00414-JS Document 72 Filed 03/01/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :

              v.                               :   Criminal No. 19-414-02

BAHAA DAWARA                                   :


                                       O R D E R

       AND NOW, this 1st day of March, 2021, upon consideration of the government’s

motion pursuant to 28 U.S.C. § 2041 for entry of an Order authorizing the Clerk of Court

to accept and maintain on deposit a payment for the defendant’s criminal monetary

penalties, including anticipated restitution, and, for cause shown, the Court concludes that

it should grant the motion, and, therefore, it is hereby

       ORDERED that the Motion of United States of America to Authorize the

Prepayment of Criminal Monetary Penalties is GRANTED; and it is further

       ORDERED that, pursuant to 28 U.S.C. § 2041, the defendant is authorized to pay

over to the Clerk of Court, and the Clerk of Court is authorized to accept, payment of his

criminal monetary penalties, including anticipated restitution, that the Court may impose

in this case. The Clerk of Court is authorized to maintain such funds in an interest-

bearing account until further order.



                                           ______________________________________
                                             /s/Juan R. Sanchez
                                           HONORABLE JUAN R. SANCHEZ
                                           Chief United States District Judge
